Citation Nr: 1509722	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-28 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1974 to February 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.

The Board has not only reviewed the Veteran's physical claims file, but also his electronic claims file to ensure a total review of the evidence.

The Veteran had a hearing before a Decision Review Officer (DRO) in December 2012.  A transcript of that proceeding has been associated with the claims file.

Pursuant to the Veteran's request, a videoconference hearing before a member of the Board was scheduled for September 2013.  However, the Veteran failed to appear for the hearing.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704 (e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Preliminarily, the Board notes that during his December 2012 DRO hearing, the Veteran reported that he had applied for Social Security Administration (SSA) disability benefits and had been denied.  The United States Court of Appeals for Veterans Claims has held that VA must obtain SSA records that may have a bearing on claims for VA benefits.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  Because the aforementioned records are relevant to his claim, an attempt must be made to obtain them.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran was last afforded VA examinations for his service-connected disabilities in April 2012.  According to a document associated with the Veteran's July 2012 application for vocational rehabilitation benefits, the Veteran reported that his service-connected disabilities were worsening, and specifically referenced his kidney.  Additionally, in a March 2013 statement, the Veteran's representative argued that the April 2012 VA examination was inadequate in that the examiner did not provide an opinion on the Veteran's individual unemployability.

The Board observes that the question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376 (2013) (a combined-effects medical examination report or opinion is not required per se by statute, regulation, or policy to properly decide entitlement to TDIU for veteran with multiple service-connected disabilities and the Board did not err in failing to obtain such an exam or opinion when it denied entitlement to TDIU due to multiple service-connected disabilities).

However, given the Veteran's July 2012 assertion regarding the worsening of his service-connected disabilities and the lapse of time since the last VA examination, the Veteran should be afforded a new examination to assess the current severity of his service-connected disabilities.

Lastly, the Board notes that in his December 2012 DRO hearing the Veteran indicated he intended to continue seeking vocational rehabilitation benefits.  The latest records regarding vocational rehabilitation are dated in September 2012.  Accordingly, any outstanding records should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Request, directly from the SSA complete copies of any determination (including re-adjudications) on a claim for disability benefits pertaining to the Veteran from that agency as well as the records, including medical records, considered in adjudicating the claim.  Associate any secured records with the electronic claims file.

2.  Obtain any outstanding VA vocational rehabilitation files and any related documents and associate them with his claims file.

3.  Obtain all outstanding VA treatment and evaluation records dated for the entire period on appeal to present.  In particular, all records and reports relating to the Veteran's service-connected disabilities should be obtained.  All records received should be associated with the claims file.

4.  Thereafter, schedule the Veteran for a VA examination(s) with appropriate examiners to determine the severity of his service-connected disabilities: left nephrectomy from pyelonephritis, ureteritis, and hydronephrosis with residual chronic proteinuria and nonpainful scar, rated 60 percent disabling, and ring finger distal tuft fracture, rated as noncompensable.

The examiner should describe in detail the current status of the Veteran's service-connected disabilities, to include specific discussion of the disabilities' effects on the Veteran's functional impairment as they may relate to his ability to perform manual and sedentary tasks.  The examiner must also interview the Veteran as to his education, training, and work history.  

All opinions expressed should be accompanied by supporting rationale.

A report of the examination should be prepared and associated with the Veteran's VA claims folder.

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




